Citation Nr: 0015508	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  94-47 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of an injury 
to the right knee with recurrent effusion, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In January 1997, the Board denied the veteran's claim of 
entitlement to an increased rating for his right knee 
disability.  The veteran appealed to the United States Court 
of Veterans Appeals (Court).  In a July 1997 Order, the Court 
granted a joint motion for remand, vacated the Board's 
decision, and remanded the case for additional proceedings 
consistent with the joint motion.  In March 1998, the Board 
remanded this case for further development, which has been 
accomplished.

In a January 2000 rating action, the RO increased the 
evaluation of the veteran's service-connected right knee 
disability to 20 percent.


FINDINGS OF FACT

1.  The residuals of the veteran's right knee disability are 
not productive of more than slight instability.

2.  The residuals of the veteran's right knee disability 
include traumatic arthritis, and complaints of pain, but no 
competent evidence of a compensable limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.71a, 
Diagnostic Codes 5257, 5258 (1999).

2.  The criteria for a separate 10 percent evaluation for 
right knee arthritis have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a June 1970 rating decision, the RO granted service 
connection for residuals of a right knee injury with 
recurrent effusion and assigned 10 percent evaluation by 
analogy to Diagnostic Code 5257.  This rating remained in 
effect until January 2000, when the RO increased the 
evaluation of the disability to 20 percent, pursuant to 
Diagnostic Code 5257.

Annexed to his increased rating claim, the veteran submitted 
a private, August 1993 MRI report.  In the report, Eric W. 
Flint, M.D., diagnosed the veteran as having a small, 
vertically oriented, area of intermediate signal 
approximating the inferior articulating surface of the 
posterior horn of the medial meniscus that was suspicious for 
a small vertical tear; findings suggestive of a remote 
anterior cruciate ligament tear; and small effusion in the 
suprapatellar bursa.

Also of record are VA outpatient treatment records, dated 
from October 1993 to January 1995.  These records show that 
the veteran was seen on numerous occasions for various 
complaints related to his service-connected right knee 
disability, including constant pain that was worse with 
ambulation.  In addition, in May and August 1994, the veteran 
was afforded physical evaluations at the orthopedic clinic.  
The May 1994 evaluation reflects that the veteran reported 
that he suffered from constant right knee pain and occasional 
right knee instability.  The examination revealed a valgus 
deformity, a positive pivot shift, a 1+ anterior drawer sign, 
and a tender medial joint line.  There was no evidence of 
effusion.  X-ray showed early degenerative osteoarthritis of 
the right knee and the physician diagnosed the veteran as 
having early degenerative joint disease of the right knee 
questionably secondary to an anterior cruciate ligament 
injury.  When examined on an outpatient basis in August 1994, 
there was no obvious deformity.  The physician reported a 
positive Lachman's test and positive pivot shift.  In 
addition, the examiner stated that the examination was 
positive for patellar motion pain without grinding.  There 
was no varus or valgus insufficiency.  The diagnosis was 
early traumatic arthritis of the right knee.  Finally, a 
January 1995 entry reflects that, despite being "compliant" 
with prescribed treatment, the veteran's right knee 
disability had persisted and had limited his ability to work; 
the examiner also noted that the veteran had been complaint 
with the recommended treatment for his nonservice-connected 
psychiatric disability.

In January 1995, the veteran testified at a hearing conducted 
before a hearing officer at the RO.  During the hearing, the 
veteran reported that, due to his right knee disability, he 
suffered from painful arthritis, and that his ability to 
perform the physical duties required of his position as a 
mail handler with the United States Postal Service (USPS) was 
impaired.  He indicated that, as a result, he had been placed 
on a light duty profile.  The veteran explained that the 
disability was productive of constant pain, especially on 
motion, such as after walking "a couple of hundred feet," 
as well as instability, swelling, numbness and occasional 
locking.  The veteran also testified that he experienced pain 
following prolonged standing or sitting.  Further, he 
reported that, despite treating the disability with over-the-
counter medications, as well as the occasional use of a knee 
brace, the symptoms had persisted.

In February 1995, the veteran was afforded a formal VA 
orthopedic examination.  During the examination, the veteran 
provided a history of having had a chronic right knee 
disability since sustaining trauma as a result of a fall from 
a truck during service.  In addition, he complained that his 
right knee disability was productive of occasional buckling, 
but reported that he rarely used a knee brace because it 
increased his right knee pain.  Examination revealed no 
evidence of effusion or visible deformities.  Anterior and 
posterior drawer maneuvers were normal and the findings 
"argued against the existence of any significant joint 
instability."  Right knee motion was from -1 degree of 
extension to 135 degrees of flexion.  Motion was judged to be 
"slightly painful."  The veteran, however, reported 
"excruciating" tenderness of the right patella upon 
compression and upon application of pressure to the patello- 
femoral compartment with the patella deviated laterally or 
medially.  The examiner stated that the examination findings 
were "highly suggestive" of post-traumatic arthritis 
involving mostly the patello-femoral compartment.  In 
addition, X-rays showed mild degenerative osteoarthritis, and 
the examiner diagnosed the veteran as having status post 
probable rupture of the right anterior cruciate ligament; 
probable current minor right knee instability related to the 
first diagnosis, by history, and probable early post-
traumatic arthritis of the right knee resulting from the 
first diagnosis.

Further, in numerous statements, as well as in written 
argument submitted on his behalf by his representative, the 
veteran and his representative referred to the findings of 
the August 1993 MRI and essentially echoed the contentions 
that the veteran had voiced at the January 1995 personal 
hearing.  The veteran also cited 38 C.F.R. § 4.40 and 4.45 
and asserted entitlement to an increased rating based on his 
continuing complaints of pain and functional impairment.  
Finally, his representative argued that if a higher rating 
was not warranted on a schedular basis, entitlement to an 
increased evaluation, on an extraschedular basis, should be 
considered.

Consistent with the Board's March 1998 instructions, the RO 
requested that the Pittsburgh VA Medical Center furnish any 
outstanding records of the veteran's outpatient care that 
were dated since August 1994.  In response, the facility 
provided the RO with outpatient treatment records dated from 
1994 to 1998.  In April 1998, the RO also wrote to the 
veteran and requested that he identify the physicians or 
medical facilities where he had had treatment for his right 
knee disability; to date, the veteran has not responded to 
this invitation.  

A review of the VA outpatient treatment records shows that 
they primarily relate to treatment for other disorders.  
Entries pertaining to psychiatric symptoms show that they 
were quite disabling and that they forced him to miss work.  
Entries relating to his right knee show that the veteran 
continued to suffer from complaints consistent with those 
noted above, and that on several occasions, examiners 
indicated that he needed to remain on a light duty status at 
the USPS due to his right knee pathology.  

In August 1998 the veteran was afforded a VA orthopedic 
examination.  He complained that, since the in-service 
injury, he had suffered from "night pain" and instability.  
With respect to the latter symptom, the veteran indicated 
that, although he had never had any evidence of his right 
knee giving out, "it has felt as though it would."  The 
veteran further reported that he rarely wore the brace that 
was provided to him to treat his right knee disability 
because doing so was very uncomfortable.  In addition, he 
stated that, despite treating the disability with four Motrin 
tablets each day, he had right knee pain "all the time;" 
however, he indicated the Motrin did diminish the pain.  The 
veteran added that his position at the USPS required that he 
walk approximately four to five miles a day, which he stated 
caused his knee to become "very, very uncomfortable."  As a 
result, he said he is generally forced to "hobble" at the 
end of the day.  The veteran also stated that he was unable 
to ascend or descend stairs due to knee pain.  In addition, 
he reported that the disability was productive of stiffness, 
swelling and a "clicking sensation."  The veteran further 
reported that there had been no evidence of "frank locking" 
during the past couple of years.  The veteran also denied 
that the disability was productive of heat or redness.

The physician indicated that the veteran exhibited no 
evidence of right extremity weakness or lack or endurance.  
In addition, the examiner reported that there was no evidence 
that the veteran suffered from acute flare-ups of his right 
knee pathology.  The physician added, however, that the 
veteran "definitely" had activity-related pain that was 
somewhat relieved by rest.  He further reported that there 
was no indication that the disability was productive of frank 
dislocation or recurrent instability.  

The examination was negative for erythema or warmth, although 
the physician reported that it did reveal generalized 
tenderness which appeared to be "slightly out of 
proportion" with the physical findings.  There was mild 
effusion, and on palpation, the veteran reported 
patellofemoral discomfort, especially with patellar grind.  
The patella easily subluxated medially and laterally to the 
second quadrant.  The veteran had "significant" medial 
joint line tenderness, but no patellar tendon tenderness.  In 
addition, the examination disclosed "some pseudo-laxity with 
a valgus stress," which the examiner explained indicated 
some psuedo-laxity of the medial collateral ligament.  He 
further reported that the veteran had positive anterior 
drawer, Lachman, McMurray and pivot tests, which he indicated 
showed that he had some anterior cruciate ligament 
instability.  The veteran had full active as well as passive 
extension and flexion, to 0 and 140 degrees, respectively; 
the examiner added that the veteran exhibited minimal 
crepitance throughout the range of motion studies.  X-rays 
showed minimal medial joint space narrowing and minimal 
secondary osteophytosis.  The diagnoses were probable 
degenerative medial meniscus tear and chronic anterior 
cruciate ligament tear; and minimal secondary degenerative 
changes involving the right knee, mostly involving the medial 
and patellofemoral articulations.  Subsequent to offering 
these diagnoses, the examiner opined that traumatic 
ligamentous and meniscal injuries sustained in falls could 
produce premature degenerative changes within the knee as 
well as instability.  He added that these injuries were 
certainly possible in light of the veteran's report of the 
circumstances surrounding the in-service injury.

After reviewing the additional evidence received pursuant to 
the development requested in the March 1998 remand, in a June 
1999 rating action, a copy of which was provided to the 
veteran as part of the Supplemental Statement of the Case 
(SSOC) issued later that same month, the RO confirmed and 
continued the denial of an evaluation in excess of 10 percent 
for the veteran's right knee disability based on the findings 
contained in the VA outpatient treatment records, and 
especially, in the August 1998 VA examination report.  In 
doing so, the RO noted the April 1998 letter to the veteran 
inviting him to submit information regarding other sources of 
medical treatment for his right knee disability, but 
indicated that the appellant had not responded to the 
request.  Further, notwithstanding the Board's specific 
instruction to do so, the RO neither cited to nor discussed 
38 C.F.R. §§ 4.40 and 4.45, DeLuca, VAOPGCPREC 23-97, or 
indicated whether the matter should be referred for 
extraschedular consideration.  In addition, the RO neither 
cited nor discussed the applicability of VAOPGCPREC 9-98 
(1998), 63 Fed. Reg. 56703 (1998), which, as discussed below, 
provides further guidance on the evaluation of a knee 
disability that is manifested by both instability and 
arthritis.

Thereafter, in September 1999, the veteran's representative 
challenged the adequacy of the August 1998 examination and 
contended that it did not comply with the Board's remand 
instructions because it neglected to provide the information 
upon which the application of 38 C.F.R. § 4.40 and 4.45 was 
based.  In addition, his representative noted that the RO had 
not discussed whether a separate compensable rating was 
warranted for the veteran's arthritis pursuant to VAOPGCPREC 
23-97, including consideration of the Court's decision in 
DeLuca, as well as whether the matter warranted referral 
pursuant to 38 C.F.R. § 3.321(b), for assignment of an extra-
schedular rating.

In response, in December 1999, the veteran was afforded 
another VA orthopedic examination.  At the outset of his 
report, the examiner indicated that he had reviewed the 
veteran's claims folder, and thereafter proceeded to discuss 
the history of the veteran's service-connected right knee 
disability.  He also observed that the veteran was employed 
as a mail handler by the USPS.  At the examination, the 
veteran complained that, during the past several years, right 
knee pain and swelling had forced him to be absent from work, 
from between a low of two to three days each month to a high 
of six to seven days a month.  He also stated that he 
suffered from "daily, aching" right knee pain that was 
aggravated by weight-bearing activities.  The veteran 
estimated that he was able to ambulate for approximately 
twenty to thirty feet before he had to cease doing so due to 
pain.  He explained that the pain was medial and posterior 
about the right knee and that it did not radiate up into the 
thigh or down to the calf, ankle or foot.  Further, the 
veteran reported that the disability was manifested by 
swelling, popping, cracking, locking and "looseness."  In 
addition, he said that within the prior year he had fallen at 
least twice due to right knee pain, stiffness, locking and 
looseness; the veteran reported treating the disability with 
Motrin and a heating pad, and indicated that he did not use 
either a knee brace or a cane.

The examiner reported that, when standing, the veteran's 
right knee was in approximately twenty degrees valgus as 
compared to ten degrees in his left.  In addition, he 
commented that the veteran's gait pattern suggested slight 
antalgia favoring the right.  The veteran was able to stand 
tiptoe and that he demonstrated normal right knee strength, 
flexion and extension.  Measurement studies showed the right 
knee to be one-quarter inch larger than the left.  The 
examiner indicated that the veteran exhibited "some pain 
inhibition" during sustained right knee extension, and there 
was evidence of mild effusion.  There was no rotary 
instability, and McMurray's sign was absent medially and 
laterally.  There was tenderness to palpation about the 
medial tibial plateau and proximal metaphysis and the medial 
joint line, but no particular tenderness about the lateral 
aspect of the right knee.  Further, the examination showed 
that there was normal right patellar tilt, glide and 
tracking, with no tendency to sublux.  The veteran exhibited 
right knee crepitus and that there was discomfort during 
vertical compression of the right patella but there was no 
apprehension when the distal right quadricep muscle was 
compressed during active contraction.  In addition, there was 
1+ medial opening of the right knee during valgus stress at 
30 degrees of flexion and no lateral opening of the right 
knee during varus stress at either 0 degrees or 30 degrees of 
flexion.  The examiner stated that the Lachman's sign was 
equivocal.  Finally, he indicated that range of motion 
studies revealed that the veteran had flexion to 125 degrees 
and extension to 5 degrees.  

In addition, the examiner indicated that X-rays suggested 
that the veteran had mild osteoarthritic changes in the right 
knee.  The diagnoses were right knee pain with tenderness to 
palpation; small effusion; and limited motion.  Subsequent to 
offering these diagnoses, the examiner opined that the 
examination findings revealed that the veteran had a mild to 
moderate right knee disability.  He explained that the 
veteran had some functional impairment related to mild 
limitation of motion and right knee pain, which contributed 
to excess fatigability and restricts the veteran's ability to 
perform prolonged foot activity.  In this regard, the 
examiner indicated that the veteran was likely to be 
restricted in his ability to use his right knee when 
crouching, crawling, climbing, or balancing.  He added that 
flare-ups were likely in his condition and that they could 
increase his level of functional impairment.  The right knee 
disorder was judged to interfere with the appellant's ability 
to walk over long distances or over a prolonged period of 
time.  Finally, he commented that the clinical findings on 
the examination as well as the X-ray results were entirely 
consistent with and typical of osteoarthritis of the right 
knee.

Based on the findings of the December 1999 examination and in 
light of the other pertinent evidence of record, in a January 
2000 rating action, a copy of which was issued to the veteran 
as part of the February 2000 SSOC, pursuant to Diagnostic 
Code 5257, the RO increased the evaluation of the veteran's 
right knee disability to 20 percent, effective August 31, 
1993.  The Board observes, however, that in doing so, the RO 
again neither cited to nor discussed 38 C.F.R. § 4.40 and 
4.45, DeLuca, VAOPGCPREC 23-97, or indicated whether the 
matter should be referred for extraschedular consideration; 
the RO also did not cite or discuss the impact of VAOPGCPREC 
9-98.

Finally, in statements and written argument received 
subsequent to the Board's remand, the veteran essentially 
reiterated his contention that a higher rating was warranted 
for his right knee disability due to pain and corresponding 
functional impairment.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to increased rating for his right knee 
disability is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  Proscelle v. Derwinski, 2 Vet. App. 629, 631-
632 (1992).  The Board also is satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required in order to comply with the duty 
to assist.  Id.

On remand, the RO complied with much of the Board's 
instructions.  However, despite the Board's specific 
instruction to do so, there is no evidence that the RO 
considered 38 C.F.R. § 4.40 and 4.45 in readjudicting this 
claim; indeed, those regulations were neither discussed nor 
cited to in the June 1999 and February 2000 SSOCs.  In light 
of the decision entered today, however, in which the Board 
has determined that the veteran's service-connected right 
knee instability warrants a separate 10 percent evaluation 
under the Rating Schedule based on limitation of motion of 
the right knee due to painful arthritis, the Board concludes 
that he has not been prejudiced.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Likewise, the Board's decision 
not to remand the question concerning the rating warranted 
under Diagnostic Code 5257 is not prejudicial because under 
Johnson v. Brown, 9 Vet. App. 7 (1996), the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59 are not applicable when 
considering the rating warranted under Diagnostic Code 5257.  
As such, a remand for compliance of the Board's remand 
instructions, pursuant to the Court's holding in Stegall v. 
West, 11 Vet. App. 268 (1998), is not warranted.  See Evans 
v. West, 12 Vet. App. 22, 30-31 (1998).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the Rating Schedule, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (1999); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Further, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. at 204-7.

As discussed above, in VAOPGCPREC 23-97, the VA General 
Counsel concluded that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See 62 Fed. Reg. 63604 
(1997).  Thereafter, in August 1998, the VA General Counsel 
issued another pertinent precedent opinion that may have a 
bearing on the issue on appeal.  In VAOPGCPREC 9-98 (1998), 
the VA General Counsel further explained that, when a the 
veteran has a knee disability evaluated under Diagnostic Code 
5257, to warrant a separate rating for arthritis based on X-
ray findings, the limitation of motion need not be 
compensable under Diagnostic Code 5260 or Diagnostic Code 
5261; rather, such limited motion must at least meet the 
criteria for a zero-percent rating, or, consistent with 
38 C.F.R. § 4.59 (which specifically provides that, when a 
veteran has arthritis that is productive of actually painful 
motion due to unstable or malaligned joints due to healed 
injury, the disability is entitled to the minimum compensable 
evaluation for the joint), i.e., 10 percent under either 
Diagnostic Code 5260 or 5261).  See 63 Fed. Reg. 56703 
(1998).  Precedent opinions of the VA General Counsel are 
binding on the Board.  See 38 U.S.C.A. § 7104(c).

Further, 38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by X-rays:  (1) when there is 
a compensable degree of limitation of motion, (2) when there 
is a noncompensable degree of limitation of motion, and (3) 
when there is no limitation of motion.  Generally, when 
documented by X-rays, arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  Read 
together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide 
that painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion 
and warrants the minimum rating for a joint, even if there is 
no actual limitation of motion.  Lichtenfels v. Derwinski; 
1 Vet. App. 484, 488 (1991).

As noted above, the veteran's right knee disability is 
currently rated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Under Diagnostic Code 5257, a 
10 percent evaluation is warranted for slight instability or 
recurrent subluxation, a 20 percent rating is for application 
where there is evidence of moderate recurrent subluxation or 
lateral instability, and a 30 percent rating is for 
consideration where the evidence is indicative of severe 
instability or severe subluxation.

Following a careful review of the evidence of record, the 
Board concludes that the 20 percent rating currently assigned 
under Diagnostic Code 5257 should be modified to reflect a 10 
percent evaluation for instability and subluxation, pursuant 
to Diagnostic Code 5257, and a separate 10 percent rating for 
painful and limited right knee motion with arthritis pursuant 
to Lichtenfels.

With respect to the veteran's right knee instability and 
subluxation, the Board observes that the VA outpatient 
treatment records, dated from October 1993 to January 1995 
reflect that complained of having occasional right knee 
instability and that some instability, including during the 
May 1994 outpatient evaluation, was demonstrated clinically.  
Further, at his January 1995 hearing, the veteran reiterated 
that his right knee disability was productive of instability.  
Thereafter, when afforded a formal VA orthopedic examination 
the following month, the veteran indicated that he suffered 
from occasional buckling.  The examiner, however, reported 
that the clinical findings "argued against the existence of 
any significant joint instability."  Further, when examined 
by VA in August 1998, the veteran indicated that, although he 
never had any evidence that his right knee gave out, he 
reported that he felt like it would; the examiner stated that 
his right patella was easily subluxated, and reported that 
clinical studies disclosed some anterior cruciate ligament 
instability.  Finally, when examined in December 1999, the 
examiner reported that there was no rotary instability of the 
right knee.  Accordingly, although the evidence shows that 
the disability is manifested by some instability and 
subluxation, no more than slight symptomatology is supported 
by the objective medical evidence.  Further, because 
Diagnostic Code 5257 is not based on limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40, 4.45 (1999) are not 
applicable.  Johnson.  Thus, more than a 10 percent rating 
for instability and/or subluxation is not warranted under 
Diagnostic Code 5257.

Turning to the evaluation of the veteran's right knee 
arthritis, as a preliminary matter, the Board observes that 
the examiners who conducted the February 1995, August 1998 
and December 1999 VA orthopedic examinations each opined that 
the veteran's arthritis was a residual of the in-service 
injury that resulted in his current right knee disability, 
and as such, such pathology is service-connected.  

As stated above, arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the joint involved.  Pursuant to Diagnostic Code 5260 
flexion limited to 45 degrees warrants a 10 percent rating.  
Pursuant to Diagnostic Code 5261 extension limited to 10 
degrees warrants a 10 percent rating.

The February 1995 VA orthopedic examination report reflects 
that the veteran had extension to -1 degree and flexion to 
135, and the examiner indicated that each was accomplished 
with "slight" pain.  When examined by VA in August 1998, 
the examination revealed that he had full active as well as 
passive extension and flexion to 0 and 140 degrees, 
respectively.  The examiner who performed the December 1999 
examination reported that range of motion studies revealed 
flexion to 125 and extension to 5 degrees.  Furthermore, the 
1999 examiner specifically characterized the limitation of 
motion as "mild."  Comparing these findings to "standard" 
knee flexion and extension to 140 degrees and 0 degrees 
respectively, see 38 C.F.R. § 4.71, Plate II, the evidence 
indicates that even considering that the veteran's 
experiences some functional loss due to pain, which has been 
demonstrated objectively on several occasions, the criteria 
for a compensable under either Diagnostic Code 5260 or 5261 
clearly are not met.  Given these findings, there simply is 
not showing of disabling pain to such an extent as to 
indicate disability comparable to either flexion limited to 
45 degrees or extension limited to 10 degrees, the levels of 
disability warranting assigned of the minimum compensable 
evaluation under Diagnostic Codes 5260 and 5261, 
respectively.  The Board acknowledges, however, that as pain 
and limited functional impairment has been shown, a 10 
percent evaluation under Diagnostic Code 5003 is appropriate.  
Assignment of such an evaluation is fully consistent with the 
intent of the rating schedule to recognize painful motion as 
warranting at least the minimum evaluation for the joint.  
See 38 C.F.R. § 4.59; see also 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 205-7; VAOPGCPREC 9-98; VAOPGCPREC 23-
97.

In sum, the Board finds that the veteran is entitled to one 
rating of 10 percent for right knee instability and 
subluxation, and a separate 10 percent rating for arthritis 
of the right knee pursuant to Lichtenfels; DeLuca; 38 C.F.R. 
§ 4.40, 4.45, 4.59 and 4.71a; and VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.  Further, because this results in a combined 
20 percent rating under the combined rating tables, 38 C.F.R. 
§ 4.25 (1999), an increased evaluation for the overall 
disability caused by the knee disorder is denied.  See also 
VAOGCPREC 71-91, 57 Fed. Reg. 2316 (1992).

Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate either of the 
veteran's right knee disabilities, so as to warrant 
assignment of higher evaluations on an extra-schedular basis.  
In this regard, the Board notes that there is no showing that 
either disability under consideration has resulted in marked 
interference with employment.  The Board acknowledges the 
veteran was placed on light-duty status at the USPS due to 
his right knee disabilities.  In addition, the Board observes 
that, during his December 1999 orthopedic examination, the 
veteran reported that he has been forced to be absent from 
work for between two and seven days each month in the 
preceding several years.  The Board observes, however, that 
interference with employment is contemplated in the current 
10 percent evaluations, Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993); the degree of interference with employment 
alleged by the veteran does not reflect interference with the 
assigned evaluation beyond that contemplated in the assigned 
evaluations.  In addition, there is no showing that either of 
the right knee disabilities has necessitated frequent periods 
of hospitalization, or that the disabilities have otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision to modify the 20 percent rating 
under Diagnostic Code 5257 to one 10 percent rating under 
Diagnostic Code 5257 and a separate 10 percent rating under 
Diagnostic Code 5003, the Board finds that no due process 
right is violated because the regulation governing reduction 
actions, 38 C.F.R. § 3.105(e) (1999), does not apply where 
there is no reduction in compensation payable even if there 
was a reduction in one rating and increase in another.  
VAOPGCPREC 71-91.  Here, the reduction from 20 to 10 under 
Diagnostic Code 5257, when combined with the assignment of a 
separate 10 percent rating under 5003, will not affect the 
appellant's rate of compensation.  38 C.F.R. § 4.25 (1999).  
As such the provisions of 38 C.F.R. § 3.105(e) are not 
applicable.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Separate 10 percent evaluations for right knee instability 
and right knee arthritis are assigned.  An increased combined 
evaluation for right knee instability is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

